Case 8:17-cv-02942-PWG Document 118-2 Filed 09/09/20 Page 1 of 3




                 EXHIBIT 2
       Case 8:17-cv-02942-PWG Document 118-2 Filed 09/09/20 Page 2 of 3


From:             Bower, Elizabeth
To:               Pezzi, Stephen (CIV)
Cc:               Thorp, Galen (CIV); Westmoreland, Rachael (CIV); dennis_corkery@washlaw.org; John.Freedman@apks.com
Subject:          RE: Casa de Maryland v DHS, 17-2942-PWG (D. Md.) - Mot. for Leave to File Two-Page Sur-Reply
Date:             Wednesday, September 09, 2020 10:25:13 AM


Dear Mr. Pezzi,

Thank you for your message. Plaintiffs do not consent to the requested relief in your anticipated
motion for leave to file a sur-reply as unwarranted under the circumstances. The GAO Report cited
by Plaintiffs to which Defendants seek to respond was not released until after Plaintiffs’ filing
deadline on its Motion for Order to Show Cause, and, therefore, could not have been addressed in
the Motion. By contrast, the GAO Report states that Defendants were first made aware of questions
concerning Acting Secretary Wolf’s authority in December 2019. We do not understand why
Defendants failed to bring this to the Court’s attention prior to the public release of the GAO Report.

If Defendants are granted an opportunity to submit additional argument on this point, Plaintiffs
respectfully request an opportunity to respond. We request that you include our position as stated
here in your motion for leave.

Thank you,
Liz


Elizabeth Bower
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1252 | Fax: +1 202 303 2252
ebower@willkie.com | vCard | www.willkie.com bio



Willkie Compliance Concourse - The latest legal and enforcement
developments, trends, and thinking. App Download Instructions



From: Pezzi, Stephen (CIV) <Stephen.Pezzi@usdoj.gov>
Sent: Tuesday, September 8, 2020 5:10 PM
To: Bower, Elizabeth <EBower@WILLKIE.COM>; John.Freedman@apks.com;
dennis_corkery@washlaw.org
Cc: Thorp, Galen (CIV) <Galen.Thorp@usdoj.gov>; Westmoreland, Rachael (CIV)
<Rachael.Westmoreland@usdoj.gov>
Subject: Casa de Maryland v DHS, 17-2942-PWG (D. Md.) - Mot. for Leave to File Two-Page Sur-Reply


                                      *** EXTERNAL EMAIL ***
Dear Ms. Bower:

Defendants intend to file, no later than tomorrow by noon, a motion for leave to file a two-page
       Case 8:17-cv-02942-PWG Document 118-2 Filed 09/09/20 Page 3 of 3

sur-reply in the above-captioned matter. The purpose of the sur-reply is to respond to your
accusation, raised for the first time in your reply brief, that Defendants showed a “remarkable . . .
lack of candor” by failing to “disclose” what you refer to as the “fact” of Acting Secretary Wolf’s
service under the Federal Vacancies Reform Act.

Please let us know, no later than tomorrow morning, your position on Defendants’ forthcoming
motion.

Sincerely,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov



Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.
